Order unanimously modified in *817accordance with memorandum and as modified affirmed, without costs of this appeal to any party. Memorandum: This appeal by the defendant New York State Labor Relations Board from an order of Special Term granting the motion of the plaintiff for a trial preference has effectively and for too long a time delayed a disposition of the issues herein on the merits. Special Term properly granted an order of preference and the action should be plaeed on the Trial Calendar of Supreme Court, Onondaga County, for trial on May 2, 1966. If in the meantime a motion for summary judgment is heard and submitted and it is determined that there are issues of fact requiring a trial, any party may apply to the court for a preferred trial date appropriate to the circumstances. (Appeal from order of Onondage Trial Term granting plaintiff’s motion for a preference.)
Present — Williams, P. J., Goldman, Henry, Del Veeehio and Marsh, JJ.